Citation Nr: 0527739	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  02-02 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an effective date earlier than January 2, 2001 
for the grant of service connection for mild degenerative 
changes of the cervical spine, compression of the superior 
end plates of T5-6 with narrowing of the canal of the 
thoracic spine, degenerative disc disease at L5-S1 with left 
radiculopathy of the lumbar spine, right shoulder rotator 
cuff tear, dental trauma, and arthralgia of the right knee.    


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel



INTRODUCTION

The veteran had active service from February 1952 to November 
1953. 

By an October 2001 rating decision, the RO denied entitlement 
to an earlier effective date for the grant of service 
connection for the following:  mild degenerative changes of 
the cervical spine; compression of the superior end plates of 
T5-6 with narrowing of the canal of the thoracic spine; 
degenerative disc disease at L5-S1 with left radiculopathy of 
the lumbar spine; right shoulder rotator cuff tear; dental 
trauma; and arthralgia of the right knee.  The veteran 
perfected an appeal to the Board.  By a November 2002 
decision, the Board affirmed the RO's denial.  

The veteran gave notice of appeal of the November 2002 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In February 2003, the Secretary of the 
Department of Veterans Affairs filed a Motion for Remand and 
to Stay Further Proceedings.  The motion urged the Court to 
vacate the November 2002 decision and remand the case for 
failure of VA to provide the veteran with notice of the 
allocation of the burdens of obtaining evidence necessary to 
his claim and failure of the Board to discuss which documents 
provided the veteran with notice pursuant to 38 U.S.C.A. § 
5103(a) (West 2002).  By Order dated March 5, 2003, the Court 
ordered the veteran to notify the Court of any opposition to 
the motion to remand this appeal to the Board.  The veteran 
concurred with the Secretary's motion.  By Order dated May 
22, 2003, the Court granted the motion, vacated the Board's 
decision, and remanded the matter for readjudication 
consistent with the motion.  

By a November 2003 decision, the Board remanded the claim to 
the RO to cure the procedural defect identified in the 
motion.  Upon completion of the requested development, the 
Appeals Management Center (AMC) returned this matter to the 
Board.  




FINDINGS OF FACT

1.	On January 2, 2001, the veteran filed a claim for service 
connection of several
disorders that included a right shoulder disorder, neck 
disorder, right knee disorder, and dental trauma, all of 
which were claimed as residuals of injuries the veteran 
sustained in a truck accident during service on April 18, 
1953.

2.  The effective date for the grant of service connection 
for mild degenerative changes of the cervical spine, 
compression of the superior end plates of T5-6 with narrowing 
of the canal of the thoracic spine, degenerative disc disease 
at L5-S1 with left radiculopathy of the lumbar spine, right 
shoulder rotator cuff tear, dental trauma, and arthralgia of 
the right knee, is the date of receipt of the veteran's 
reopened claim-January 2, 2001.


CONCLUSION OF LAW

The requirements for an effective date earlier than January 
2, 2001 for a grant of
service connection for mild degenerative changes of the 
cervical spine, compression of the superior end plates of T5-
6 with narrowing of the canal of the thoracic spine, 
degenerative disc disease at L5-S1 with left radiculopathy of 
the lumbar spine, right shoulder rotator cuff tear, dental 
trauma, and arthralgia of the right knee have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5110(a) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.400(r) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As previously noted, the Board remanded the veteran's case to 
the RO in November 2003 to ensure compliance with the 
notification requirements of the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA).  In the interim, however, VA's General Counsel issued 
VAOPGCPREC 8-03 in December 2003.  The Board is bound by the 
precedential opinions of the General Counsel.  38 U.S.C.A. 
§ 7104(c) (West 2002).  

The VCAA redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  VA 
is required to provide the claimant with notice of what 
information or evidence is to be provided by the Secretary 
and what information or evidence is to be provided by the 
claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in March 2001, the RO advised the veteran of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the veteran in procuring the evidence relevant to the 
underlying claim for service connection of the claimed 
disabilities, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. at 
187.  Similar information was provided again to the veteran 
in correspondence dated in March 2004 with respect to the 
appealed earlier effective date claim in accordance with the 
Board's November 2003 Remand.  The March 2001 VCAA notice 
advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  

The Board notes that the veteran is appealing the effective 
date assigned the disabilities for which service connection 
was established in the August 2001 RO rating decision (mild 
degenerative changes of the cervical spine; compression of 
superior end plates of T5-6 with narrowing of the canal of 
the thoracic spine; degenerative disc disease at L5-S1 with 
left radiculopathy of the lumbar spine; right shoulder 
rotator cuff tear; dental trauma; and arthralgia of the right 
knee).  The veteran was not advised in a separate written 
notice of what the evidence must show to establish 
entitlement to an earlier effective date pursuant to 
38 U.S.C.A. § 5103(a).  The veteran's disagreement with the 
effective date assigned, however, is a "down-stream 
question" expressed in the October 2001 Notice of 
Disagreement (NOD) and derived from the service connection 
claim.  In VAOPGCPREC 8-03, the VA General Counsel noted that 
although it appeared that an NOD that first raised an issue 
satisfied the 38 C.F.R. § 3.1(p) definition of application, 
he did not interpret 38 C.F.R. § 3.1(p) as requiring 
38 U.S.C.A. § 5103(a) notice upon receipt of an NOD raising a 
new issue.  VAOPGCPREC 8-03 p. 3.  The General Counsel, 
however, noted that under 38 U.S.C.A. § 7105(d)(1), upon 
receipt of an NOD in response to a decision on a claim, the 
agency of original jurisdiction (AOJ) must take development 
or review action it deems proper under applicable 
regulations.  VAOPGCPREC 8-03 p. 3-4.  In this regard, the 
Board notes that the RO reviewed its action and determined 
that the effective date assigned was appropriate under 
applicable regulations in a rating decision issued in October 
2001.  Subsequently thereafter, a Decision Review Officer 
(DRO) conducted a de novo review and concurred in the denial 
of an earlier effective date.  As the disagreement was not 
resolved, the DRO appropriately issued a Statement of the 
Case (SOC) in January 2002, which included a summary of the 
evidence in the case pertinent to the issue, citation to 
pertinent law and regulations, application of the law and 
regulations pertaining to earlier effective date claims to 
the facts of the case, and a summary of the reasons for the 
decision rendered.  Accordingly, the requirements under 
38 U.S.C.A. § 7105(d)(1) have been met.  

The Board also recognizes that the March 2004 VCAA notice 
specifically requested that the veteran provide any 
additional information and evidence in his possession that 
pertained to his claim.  38 C.F.R. § 3.159(b)(1) (2005).  

Lastly, the Board notes that in addition to the October 2001 
rating decision and January 2002 SOC, the veteran was also 
provided with a copy of the June 2005 Supplemental Statement 
of the Case (SSOC), which included a discussion of the facts 
of the claim, notification of the basis of the continued 
denial of the claim, and a summary of the evidence used to 
reach the decision.  The SOC and SSOC included notice of the 
law and implementing regulations of the VCAA.  The Board 
concludes that the requirements of the notice provisions of 
the VCAA have been met, and there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

In regard to VA's duty to assist, the Board notes that the 
AMC requested and obtained private treatment records 
identified by the veteran from Prairie Lakes Healthcare, Dr. 
K.P., Brown Clinic, and Dr. H.N.  The veteran has not made 
the AMC/RO or the Board aware of any other evidence relevant 
to his appeal that needs to be obtained.  Moreover, the Board 
observes that the outcome hinges on evidence that is already 
of record and no amount of additional development can change 
the outcome.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  Accordingly, 
the Board will proceed with appellate review.     

In April 1954, the veteran filed an original claim for 
service connection of a back injury he reportedly sustained 
as the result of a truck accident in service on April 18, 
1953, near Inchon, Korea.  By a July 1954 rating decision, 
the RO denied service connection as service medical records 
established that the veteran sustained multiple contusions 
and abrasions of the face, right knee, and right shoulder in 
a truck accident on the date and in the place the veteran 
described, but no residuals were found on the VA examination.  
In correspondence dated in July 1954, the veteran was 
notified of this decision and his appellate rights, but he 
did not appeal the decision and it became final in July 1955.  
38 U.S.C. § 709 (1952); Veterans Regulation No. 2(a), Part 
II, Par. III; Department of Veterans Affairs Regulation 1008.

The service representative contends that the July 1954 rating 
decision did not address the issue of entitlement to service 
connection for a back disorder.  Consequently, the service 
representative contends that a back claim has remained open 
and as an unadjudicated claim, the recent grant of service 
connection should date back to the filing of the original 
claim.  The Board notes that in the veteran's original claim 
filed in April 1954, he specified a particular date [April 
18, 1953] and incident [truck accident] in which he 
reportedly sustained a back injury.  The July 1954 rating 
decision and July 1954 notice of decision show that the RO 
referenced the actual injuries the veteran sustained on April 
18, 1953 as documented in the service medical records, which 
noted no injury to the back on that date (although 
subsequently dated records noted complaints of low back 
pain).  The June 1954 VA examination report shows that the 
veteran's complaints included residual back pain from the 
truck incident, but after a complete examination that 
included inspection of the back, the examiner concluded that 
the veteran had no residual disability resulting from the 
April 18, 1953 truck accident.  Thus, while the RO does not 
specifically mention the veteran's back in its rating 
decision, there is no dispute that the veteran was evaluated 
for any residual disability resulting from the April 18, 1953 
truck accident, and the RO considered whether service 
connection was warranted for any disabling disorders 
resulting from the incident.  As such, there is no 
outstanding service connection claim. 

The service representative also argued that the veteran 
sought service connection for dental trauma resulting from 
the same in-service incident at that time.  The Board 
observes that on the veteran's April 1954 application, he 
noted that he had "[d]ecayed upper teeth" that required 
fillings or extraction.  The veteran did not relate this 
problem to his in-service incident.  Moreover, the veteran 
also submitted a separate application for service connection 
of his teeth for purposes of dental treatment which was 
addressed in a June 1954 dental rating sheet.  Accordingly, 
the Board notes that there was no dental claim based on 
traumatic origins before the RO in July 1954.

In February 1963, the veteran filed a claim to reopen his 
previously denied claim.  The veteran has contended that he 
did not receive notice of the rating decision or his 
appellate rights.  The claims file shows that correspondence 
mailed to the veteran in March 1963, provided the veteran 
with notice of the rating decision and his appellate rights.  
There is a presumption of regularity of the administrative 
process in the absence of clear evidence to the contrary and 
no such evidence that the veteran did not receive notice is 
of record.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  
There is no evidence of record that the March 1963 
correspondence in question was returned to VA or was 
otherwise not delivered.  Accordingly, as the veteran did not 
appeal the rating decision it became final in March 1964.  38 
U.S.C. § 4005(c) (1958, Supp. 1962); 38 C.F.R. § 3.104 (1956, 
Supp. 1963). 

On January 2, 2001, the veteran filed a claim for service 
connection of several
disorders that included a right shoulder disorder, neck 
disorder, right knee disorder, and dental trauma, claimed as 
residuals of injuries the veteran sustained in the April 18, 
1953 truck accident.  By rating decision dated in August 
2001, the RO granted service connection for mild degenerative 
changes of the cervical spine, compression of the superior 
end plates of T5-6 with narrowing of the canal of the 
thoracic spine, degenerative disc disease at L5-S1 with left 
radiculopathy of the lumbar spine, right shoulder rotator 
cuff tear, dental trauma, and arthralgia of the right knee, 
effective January 2, 2001.  For reopened claims, the 
effective date shall be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400(r) (2005).  By 
operation of law, the effective date for the claimed 
disabilities is the date of filing of the reopened claim, 
which is January 2, 2001.  Thus, the veteran is not entitled 
to an effective date earlier than January 2, 2001.  
 

ORDER

An effective date prior to January 2, 2001 for entitlement to 
service connection for mild degenerative changes of the 
cervical spine, compression of the superior end plates of T5-
6 with narrowing of the canal of the thoracic spine, 
degenerative disc disease at L5-S1 with left radiculopathy of 
the lumbar spine, right shoulder rotator cuff tear, dental 
trauma, and arthralgia of the right knee, is denied.    



	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


